Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kunita et al. (US 2007/0172665 A1) in view of Park et al. (US 2016/0257845 A1), Minami et al. (US 2017/0321063 A1), and Lucas (US 10,011,736 B2).
Regarding Claim 16 and 20-21, Kunita discloses a spring suitable for suspension of automobiles (para 0021) having an epoxy resin powder coating (para 0028) having a thickness of 400 microns or more (para 0044). Kunita discloses the epoxy resin powder coating comprises a bisphenol A type epoxy (para 0035) and a curing agent (para 0040) which is baked (i.e. cured) (para 0054). The cured bisphenol A type epoxy and curing agent would necessarily result in a reticulated polymer matrix comprising polyepoxide.
Kunita does not disclose the coating comprising a fiber filler, a silica filler, or ceramic fillers as claimed.
Park discloses an epoxy coating for springs, having a fiber filler to increase strength, such as an e-glass silane treated glass fiber with a diameter of 0.1-50 microns and length of 5-1000 microns (para 0038). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kunita to incorporate the teachings of Park to produce the spring wherein the coating further comprises an e-glass silane treated glass fiber with a diameter of 0.1-50 microns and length of 5-100 microns. Doing so would increase strength. The dimensions of these fibers overlap those claimed.
Minami discloses an anti-corrosive coating for vehicle (para 0008) comprising silica microparticles having a mean particle diameter in the range from 1.0 to 10 microns, in order to obtain a matte effect (paras 0110-0111).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kunita in view of Park to incorporate the teachings of Minami to produce the spring wherein the coating further comprises silica microparticles having a mean particle diameter in the range from 1.0 to 10 microns, in order to obtain a matte effect.
Lucas discloses an epoxy powder primer coating for suspension springs (Col 1, lines 59-61 and 66-67)  comprising combinations of platy fillers including talc (first ceramic) having a median particle size of 10-35 microns and glass (second ceramic) having median particle size of 150-200 microns in order improve corrosion resistance and barrier properties (Col 6, lines 19-25 and 34-42).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kunita in view of Park and Minami to incorporate the teachings of Lucas to produce the spring wherein the coating further comprises talc (first ceramic) having a median particle size of 10-35 microns and glass (second ceramic) having median particle size of 150-200 microns. Doing so would improve corrosion resistance and barrier properties.
Regarding Claim 17, Kunita in view of Park, Minami, and Lucas discloses all the limitations of the present invention according to Claim 16 above. Kunita further discloses the coating is a single layer coating (para 0028, lines 4-7).
Regarding Claim 22, Kunita in view of Park, Minami, and Lucas discloses all the limitations of the present invention according to Claim 16 above. Kunita further discloses a layer of phosphate crystals having a diameter of 3 microns or less being between the spring and the coating (paras 0031 and 0033).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kunita in view of Park, Minami, and Lucas as applied to claim 22 above, and further in view of Plioska et al. (US 2018/0283457).
Regarding Claim 23, Kunita in view of Park, Minami, and Lucas discloses all the limitations of the present invention according to Claim 22 above. Kunita does not disclose a layer of silanes and/or of substituted silanes as claimed.
Plioska discloses an assembly for an automotive application (para 0003) which (Fig 5) discloses layer 705 made from phosphate (para 0034), adhesion promoter layer 127 made from silane (para 0035), and epoxy layer 129 (para 0075).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kunita in view of Park, Minami, and Lucas to incorporate the teachings of Plioska to produce the spring wherein there is a layer made from silane between the phosphate crystals and the epoxy coating. Doing so would improve adhesion.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kunita in view of Park, Minami, and Lucas as applied to claim 16 above, and further in view of Bianchi (US 6,237,901).
Regarding Claim 24, Kunita in view of Park, Minami, and Lucas discloses all the limitations of the present invention according to Claim 16 above. Kunita discloses the coating is applied to a spring suitable for suspension of automobiles (para 0021) to produce a spring which is excellent in corrosion resistance and chipping resistance (para 0008), but does not disclose the spring being helicoidal.
Bianchi discloses a helicoidal spring for a suspension for a vehicle (Abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to apply the coating of Kunita in view of Park, Minami, and Lucas to the helicoidal spring of Bianchi. Doing so would produce a helicoidal spring which is excellent in corrosion resistance and chipping resistance.
Response to Arguments
In light of applicant’s amendments, the 35 USC 112(b) rejection of record is withdrawn.
In light of applicant’s amendments, the 35 USC 102 rejection of record is withdrawn. New grounds of rejection are set forth above.
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Applicant argues that Kunita in view of Park does not teach an “average” length of fiber.
However, given the broad range of fiber length disclosed by Park, i.e. 5-1000 microns, given that the average length of Park would necessarily have to fall within this range, and given the broad average length presently claimed, i.e. at least equal to 100 microns, it is the examiner’s position that the average length of the fibers of Park would necessarily overlap the average length presently claimed.
Applicant argues that Minami teaches “mean” diameter, not “median” diameter as claimed.
However, according to the evidence of Key Differences (“Differences Between mean and Median”), the median and the mean of a normal distribution are the same. It would have been obvious that particles having a mean diameter in the range from 1.0 to 10 microns, as disclosed by Minami, would have a median diameter overlapping the claimed range of at least 1 micron.
Applicant argues that one of ordinary skill in the art in the possession of Kunita would not look to Minami given that Minami does not disclose, teach or suggest a coating on vehicle suspension elements, there is no motivation to incorporate the teaching of Minami in Kunita to obtain a matte effect, and that hindsight analysis was used in combining the refences.
However, given that Kunita and Minami are both drawn to anti-corrosive compositions for metallic parts of a vehicle (Kunita – paras 0002, 0004, 0008 ; Minami – Abstract, paras 0001, 0008) and given that Minami discloses proper motivation for using such a composition on metallic parts (paras  0002, 0003, 0110), it is the examiner’s position that the combination is proper. Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, the combination is not based on hindsight but based on motivation to combine found in Minami itself.
Applicant argues that the talc and glass flake disclosed by Lucas cannot be considered ceramics.
However, according to the evidence of Temple et al. (WO 9623023), talc and glass are both considered ceramics (pg 41, lines 19-22).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787